IN THE
                         TENTH COURT OF APPEALS



                                No. 10-18-00297-CV

                 IN RE MARVIN MARCELLA HARRIS, SR.



                                Original Proceeding


                          MEMORANDUM OPINION


      The Court has been advised that the trial court order that was the subject of this

mandamus proceeding has been withdrawn by the trial court. The Court requested a

status report from counsel for the Relator if any other issues required resolution and no

report has been received.     Therefore, this proceeding, which challenges only the

withdrawn order, is dismissed as moot.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed October 31, 2018
[CV06]